DETAILED ACTION
	
Applicants’ response filed 7/28/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 34-42 are allowed. 
IDS has been considered. 
Application is allowed. 

Reasons for Allowance
Claims 1-13 and 34-42 are allowed. The following is an examiner’s statement of reasons for allowance.
The present invention is for decoding data that were encoded with Polar codes. A first set of bits that include cyclic redundancy check bits, a first subset of bits and a second subset of bits are decoded. Wherein the first subset of bits is encoded on a first set of Polar coded sub-channels associated with a first Polar code sub-channel quality and the second subset of bits is encoded on a second set of Polar code sub-channels with a second Polar code sub-channel quality that is lower than the first Polar code sub-channel quality. A second transmission is received which is associated with the first transmission and has a second set of bits without CRC bits and the second set of bits correspond to the second set of bits. The second set of bits is decoded the first set of bits is decoded using the second set of bits. These concepts are not taught or suggested by the prior arts of record as detailed in independent claims 1, 8, 12 and 13. Therefore claims 1, 8, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112